DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 1/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a media content analyzer, a media environment analyzer, a signature scheme selector, and a signature generator in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of US PAT 10,891,971. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rejected as being unpatentable over the claims of the US PAT 10,891,971.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the US PAT and instant application.  

Instant application: 17/146,247
US PAT 10,891,971
1. An apparatus comprising:

a media content analyzer to detect a watermark encoded in media monitored by a meter;

a media environment analyzer to estimate an amount of background noise in an environment in which the media is monitored by the meter;





a signature scheme selector to select a first signature scheme from among a plurality of signature schemes to generate monitored signatures of the media, the first signature scheme selected based on the amount of background noise; and

a signature generator to generate a first monitored signature of the media based on the first signature scheme.
19. An apparatus comprising:

a media content analyzer to detect a watermark encoded in media monitored by a meter;

a media environment analyzer to:
identify a baseline noise for the media based on the watermark; and
estimate an amount of background noise in an environment in which the media is monitored by the meter, the amount of background noise estimated based on the baseline noise for the media;

a signature scheme selector to select a first signature scheme from among a plurality of signature schemes to generate monitored signatures for the media, the first signature scheme selected based on the amount of background noise;

a signature generator to:
generate a first monitored signature from the media based on the first signature scheme; and



generate a scheme identifier in connection with the first monitored signature, the scheme identifier to specify that the first signature scheme was used to generate the first monitored signature; and

a communications interface to transmit the first monitored signature and the scheme identifier to a data collection facility.


Other independent claims 8 and 15 are also similar to the independent claims 1, 10, and 19 of the US PAT.
With respect to the dependent claims, each claim maps to a corresponding dependent claim of the US PAT or are found within the scope of the independent claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over MCMILLAN (US 2013/0251189 A1), and further in view of SHARMA (US 2014/0142958 A1).

REGARDING CLAIM 1, MCMILLAN discloses an apparatus comprising: 
[a media content analyzer to detect a watermark encoded in media monitored by a meter]; 
a media environment analyzer to estimate an amount of background noise in an environment in which the media is monitored by the meter (MCMILLAN Fig. 10 – “Measure characteristic(s) of media signal(s) being monitored 1005”; Par 66 – “With reference to the preceding figures, the machine readable instructions 1000 of FIG. 10 begin execution at block 1005 at which the signature interval adjuster 315 measures characteristic(s) of the media signal(s) being output by the media device 110 and that are being monitored by the device meter 125. For example, the signature interval adjuster 315 can measure signal strength (e.g., such as in terms of signal power, signal energy, signal volume, signal amplitude, etc.), signal-to-noise ratio, noise content, etc.”); 
a signature scheme selector (MCMILLAN Fig. 5 – “Match success? 510” and “Match Failure? 520”) to select a first signature scheme (MCMILLAN Par 56 – “If a match failure has occurred (block 520), then at block 525 the device meter 125 and the data processing facility 140 revert to using the monitored and reference signatures of the first type (e.g., corresponding to rich, high-resolution signatures) for monitoring the media being presented by the media device 110 (e.g., to enable the new/changed media to be initially identified). Accordingly, processing returns to block 505 and blocks subsequent thereto to enable signature processing to revert to using the monitored and reference signatures of the first type.”) from among a plurality of signature schemes (MCMILLAN Par 37 – “In other examples, the type-1 signature generator 305 and the type-2 signature generator 310 are implemented by different processing elements. In such examples, the signatures of the first type and the signatures of the second type can be generated by the signature processor 210 using different signaturing procedures. For example, the type-1 signature generator 305 can implement a first signaturing procedure that yields higher resolution and, thus, larger signatures than a second signaturing procedure implemented by the type-2 signature generator 310.”) to generate monitored signatures of the media (MCMILLAN Par 20 – “The audience measurement system 100 of the illustrated example includes an example device meter 125, also referred to as a site meter 125, a site unit 125, a home unit 125, etc., to monitor media presented by the media device 110.”), the first signature scheme selected based on [the amount of background noise] (MCMILLAN Par 31 – “In some examples, the number is set to a low value to enable fast detection of a match failure, whereas in other examples, the number is set to a high value to provide robustness (e.g., such as when the second type of signature is a light signature that is susceptible to ambient noise, volume changes, etc., at the monitored site 105).”); and 
a signature generator to generate a first monitored signature of the media based on the first signature scheme (MCMILLAN Fig. 5 – “Use signatures of a first type for media monitoring until a monitored signature matches a reference signature. 505”; Par 54 –“With reference to the preceding figures, the machine readable instructions 500 of FIG. 5 begin execution at block 505 at which the device meter 125 and the data processing facility 140 of the audience measurement system 100 use monitored and reference signatures of a first type (e.g., corresponding to rich, high-resolution signatures) for monitoring media being presented by the media device 110 until at least one monitored signature is determined to match a reference signature, as described above.”; Par 56 – “Accordingly, processing returns to block 505 and blocks subsequent thereto to enable signature processing to revert to using the monitored and reference signatures of the first type.”).
MCMILLAN does not explicitly teaches the [square-bracketed] limitations.

SHARMA discloses the [square-bracketed] limitations. SHARMA discloses a method/system for generating fingerprints of media data comprising:

[a media content analyzer to detect a watermark encoded in media monitored by a meter] (SHARMA Par 50 – “As noted, a classifier preferably provides contextual information and attributes of the audio that is further refined in subsequent classifier stages. One example is a watermark detector that extracts information about previously encoded watermarks. A watermark detector also provides information about noise, echoes, and temporal distortion that is computed in attempting to detect and synchronize watermarks in the audio signal, such as Linear Time Shifting (LTS) or Pitch Invariant Time Scaling (PITS). See further details of synchronization and detecting such temporal distortion parameters below.”; Par 7 – “In some embodiments, the classifier determines noise or other types of distortion that are present in the incoming audio signal (“detected noise”), or that are anticipated to be incurred by the watermarked audio after it is distributed (“anticipated noise”).”); 
a media environment analyzer to estimate an amount of background noise in an environment in which the media is monitored by the meter (SHARMA Par 64 – “This level of discrimination can use similar computations, such as energy metrics (sum of squared or absolute amplitudes, rate of change of energy, for a particular time frame, etc.), signal activity metrics (zero crossing rate). As such, the routines for discriminating speech, silence and music may be integrated more tightly together. Alternatively, a frequency domain analysis (i.e. a spectral analysis) could be employed instead of or in addition to time-domain analysis. For example, a relatively flat spectrum with low energy would indicate silence.”; Par 76 –“ More generally, audio types can be classified into more general classifications, like speech, music genre, etc. using a similar approach of extracting feature vectors and determining similarity of the vectors with those of sounds in a particular audio class, such as speech or musical genre. Salient audio features used by humans to distinguish sounds typically are pitch, loudness, duration and timbre. Computer based methods for classification compute feature vectors comprised of objectively measurable quantities that model perceptually relevant features.”; Par 255 – “A large variance of the correlation for a particular delay indicates a reflection path (since the variation is caused by noise and the oscillation of watermark coded bits modulated by the carrier signal). The attenuation factors are estimated using a maximum likelihood estimation technique.”; Par 381 – “Energy is the sum of absolute (or squared) amplitudes within a specified time window (frame). ZCR is the number of times the signal crosses the zero level within a specified time window (frame). Increase in the Energy measure usually indicates the onset of speech or music and the end of silence. Conversely, decrease in Energy indicates the onset of silence. ZCR is used to determine the presence of unvoiced regions of speech that tend to be of lower Energy (comparative to silence) and adjust the silence determination given by the Energy measure accordingly.”); and 
a signature scheme selector to select a first signature scheme (SHARMA Par 72 – “The classifier of FIG. 3 also illustrates integration of content fingerprinting (316). Discrimination of the audio also serves as a pre-process to either calculation of content fingerprints of a segment of audio, to facilitating efficient search of the fingerprint database, or a combination of both. The type of fingerprint calculation (318) for particular music databases can be selected for portions of content that are identified as music, or more specifically a particular music genre, or source of audio. Likewise, selection of fingerprint calculation type and database may be optimized for content that is predominantly speech.”) from among a plurality of signature schemes (SHARMA Par 79 – “As shown in FIG. 4, the classification of the audio signal allows the embedder to select an insertion method and associated perceptual model that are best suited for the type of audio. Suitability is defined in terms of embedding parameters, such as audio quality, watermark robustness and auxiliary data capacity.”) to generate monitored signatures of the media the first signature scheme selected based on [the amount of background noise] (SHARMA Fig. 3 – “Noise Classifier 308” and “Fingerprint Calc (318)”; Par 67 – “Noise sources may also be classified in noise classifier (308). As the audio signal may be subjected to additional noise sources after watermark embedding or fingerprint registration, such a classification may be used to detect and compensate for certain types of noise distortion before further classification or auxiliary data decoding operations are applied to the audio. These types of noise compensation may tend to play a more prominent role in classifiers for watermark data detectors rather than data embedders, where the audio is expected to have less noise distortion.”; Par 68 – “In ambient watermark detection, classifying background environmental sounds may be beneficial. Examples include wind, road noise, background conversations etc.”; Par 72 – “The classifier of FIG. 3 also illustrates integration of content fingerprinting (316). Discrimination of the audio also serves as a pre-process to either calculation of content fingerprints of a segment of audio, to facilitating efficient search of the fingerprint database, or a combination of both. The type of fingerprint calculation (318) for particular music databases can be selected for portions of content that are identified as music, or more specifically a particular music genre, or source of audio. Likewise, selection of fingerprint calculation type and database may be optimized for content that is predominantly speech.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MCMILLAN to include measuring amount of noise, as taught by SHARMA.
One of ordinary skill would have been motivated to include measuring amount of noise, in order to encode audio signals with the models that are best suited for the type of audio (SHARMA Par 79).


REGARDING CLAIM 3, MCMILLAN in view of SHARMA discloses the apparatus of claim 1, further including a communications interface to transmit the first monitored signature to a data collection facility (MCMILLAN Par 27 – “The device meter 125 then reports the monitored signatures of the first type, via the network 135, to the data processing facility 140.  … When at least one of the monitored signatures of the first type is determined to match (e.g., substantially match within a tolerance, threshold, etc.) a reference signature of the first type, the data processing facility 140 associates the media monitored at the monitored site 105 with the particular reference media corresponding to the matching reference signature. The data processing facility 140 also sends a success indication to the device meter 125 to indicate that a match between the reported monitored signatures and the reference signatures of the first type has been found.”).


REGARDING CLAIM 5, MCMILLAN in view of SHARMA discloses the apparatus of claim 1.
MCMILLAN further discloses wherein the media content analyzer is to measure signal energy of an audio stream of the media (MCMILLAN Fig. 10 – “Measure characteristic(s) of media signal(s) being monitored 1005”; Par 66 – “With reference to the preceding figures, the machine readable instructions 1000 of FIG. 10 begin execution at block 1005 at which the signature interval adjuster 315 measures characteristic(s) of the media signal(s) being output by the media device 110 and that are being monitored by the device meter 125. For example, the signature interval adjuster 315 can measure signal strength (e.g., such as in terms of signal power, signal energy, signal volume, signal amplitude, etc.), signal-to-noise ratio, noise content, etc.”), and the signature scheme selector is to select the first signature scheme [based on the signal energy of the audio stream] (MCMILLAN Par 56 – “If a match failure has occurred (block 520), then at block 525 the device meter 125 and the data processing facility 140 revert to using the monitored and reference signatures of the first type (e.g., corresponding to rich, high-resolution signatures) for monitoring the media being presented by the media device 110 (e.g., to enable the new/changed media to be initially identified). Accordingly, processing returns to block 505 and blocks subsequent thereto to enable signature processing to revert to using the monitored and reference signatures of the first type.”).
MCMILLAN does not explicitly teaches the [square-bracketed] limitations.
SHARMA discloses the [square-bracketed] limitations. SHARMA discloses a method/system for generating fingerprints of media data, wherein the media content analyzer is to measure signal energy of an audio stream of the media (SHARMA Par 64 – “This level of discrimination can use similar computations, such as energy metrics (sum of squared or absolute amplitudes, rate of change of energy, for a particular time frame, etc.), signal activity metrics (zero crossing rate). As such, the routines for discriminating speech, silence and music may be integrated more tightly together. Alternatively, a frequency domain analysis (i.e. a spectral analysis) could be employed instead of or in addition to time-domain analysis. For example, a relatively flat spectrum with low energy would indicate silence.”; Par 76 –“ More generally, audio types can be classified into more general classifications, like speech, music genre, etc. using a similar approach of extracting feature vectors and determining similarity of the vectors with those of sounds in a particular audio class, such as speech or musical genre. Salient audio features used by humans to distinguish sounds typically are pitch, loudness, duration and timbre. Computer based methods for classification compute feature vectors comprised of objectively measurable quantities that model perceptually relevant features.”; Par 255 – “A large variance of the correlation for a particular delay indicates a reflection path (since the variation is caused by noise and the oscillation of watermark coded bits modulated by the carrier signal). The attenuation factors are estimated using a maximum likelihood estimation technique.”; Par 381 – “Energy is the sum of absolute (or squared) amplitudes within a specified time window (frame). ZCR is the number of times the signal crosses the zero level within a specified time window (frame). Increase in the Energy measure usually indicates the onset of speech or music and the end of silence. Conversely, decrease in Energy indicates the onset of silence. ZCR is used to determine the presence of unvoiced regions of speech that tend to be of lower Energy (comparative to silence) and adjust the silence determination given by the Energy measure accordingly.”), and the signature scheme selector is to select the first signature scheme [based on the signal energy of the audio stream] (SHARMA Par 72 – “The classifier of FIG. 3 also illustrates integration of content fingerprinting (316). Discrimination of the audio also serves as a pre-process to either calculation of content fingerprints of a segment of audio, to facilitating efficient search of the fingerprint database, or a combination of both. The type of fingerprint calculation (318) for particular music databases can be selected for portions of content that are identified as music, or more specifically a particular music genre, or source of audio. Likewise, selection of fingerprint calculation type and database may be optimized for content that is predominantly speech.”; Par 79 – “As shown in FIG. 4, the classification of the audio signal allows the embedder to select an insertion method and associated perceptual model that are best suited for the type of audio. Suitability is defined in terms of embedding parameters, such as audio quality, watermark robustness and auxiliary data capacity.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MCMILLAN to include measuring signal energy, as taught by SHARMA.
One of ordinary skill would have been motivated to include measuring signal energy, in order to encode audio signals with the models that are best suited for the type of audio (SHARMA Par 79).


REGARDING CLAIM 6, MCMILLAN in view of SHARMA discloses the apparatus of claim 1, wherein the media content analyzer is to determine a genre of the media (SHARMA Par 70 – “For example, certain classical music tends to occupy lower frequency ranges (up to 2 KHz), compared to rock/pop music (occupies most of the available frequency range).”; Par 64 – “Initially, the classifier process acts as a high level discriminator of audio type, namely, discriminating among parts of the audio that are comprised of silence, speech or music. A silence discriminator (300) discriminates between background noise and speech or music content, and speech—music discriminator (302) discriminates between speech and music. This level of discrimination can use similar computations, such as energy metrics (sum of squared or absolute amplitudes, rate of change of energy, for a particular time frame, etc.), signal activity metrics (zero crossing rate). As such, the routines for discriminating speech, silence and music may be integrated more tightly together. Alternatively, a frequency domain analysis (i.e. a spectral analysis) could be employed instead of or in addition to time-domain analysis. For example, a relatively flat spectrum with low energy would indicate silence.”; Par 76 –“ More generally, audio types can be classified into more general classifications, like speech, music genre, etc. using a similar approach of extracting feature vectors and determining similarity of the vectors with those of sounds in a particular audio class, such as speech or musical genre. Salient audio features used by humans to distinguish sounds typically are pitch, loudness, duration and timbre. Computer based methods for classification compute feature vectors comprised of objectively measurable quantities that model perceptually relevant features.”; Par 153 – “When the audio classifier described above identifies a music genre with these tonal and harmonic properties, the perceptual model and watermark type are adapted to take advantage of the inaudibility of these changes in the harmonics.”), and the signature scheme selector is to select the first signature scheme based on the genre of the media (SHARMA Par 72 – “The classifier of FIG. 3 also illustrates integration of content fingerprinting (316). Discrimination of the audio also serves as a pre-process to either calculation of content fingerprints of a segment of audio, to facilitating efficient search of the fingerprint database, or a combination of both. The type of fingerprint calculation (318) for particular music databases can be selected for portions of content that are identified as music, or more specifically a particular music genre, or source of audio. Likewise, selection of fingerprint calculation type and database may be optimized for content that is predominantly speech.”; Par 79 – “As shown in FIG. 4, the classification of the audio signal allows the embedder to select an insertion method and associated perceptual model that are best suited for the type of audio. Suitability is defined in terms of embedding parameters, such as audio quality, watermark robustness and auxiliary data capacity.”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MCMILLAN to include determining a genre of audio signals, as taught by SHARMA.
One of ordinary skill would have been motivated to include determining a genre of audio signals, in order to encode audio signals with the models that are best suited for the type of audio (SHARMA Par 79).


REGARDING CLAIM 7, MCMILLAN in view of SHARMA discloses the apparatus of claim 1, wherein the signature generator is to generate a scheme identifier to be associated with the first monitored signature, the scheme identifier to identify the first signature scheme and to identify a configuration of the first signature scheme (SHARMA Par 74 – “For example, if the audio feed to the pre-classifier has some related metadata, like broadcaster ID, program ID, etc. this can be associated with the fingerprint at this stage. Additional metadata keyed on these initial IDs can be added later. Additionally, metadata generated about audio attributes by the classifier may be added to the metadata database.”; Par 75 – “In cases where the fingerprint processing provides an identification of a song or program, the signal characteristics for that song or program may then be retrieved for informed data encoding or decoding operations. This signal characteristic data is provided from a metadata database to a metadata interface 324 in the classifier.”; Par 45 – “The classifier may be implemented in a distributed arrangement, in which it collects data from sensors and other classifiers distributed among other devices. This distributed arrangement enables a classifier system to fetch contextual information and audio attributes from devices with sensors at or around where the watermarked audio is produced or captured. This enables sensor arrays to be utilized from sensors in nearby devices with a network connection to the classifier system. It also enables classifiers executing on other devices to share their classifications of the audio with other audio classifiers (including audio fingerprinting systems), and watermark embedding or decoding systems.”; Par 50 – “As noted, a classifier preferably provides contextual information and attributes of the audio that is further refined in subsequent classifier stages. One example is a watermark detector that extracts information about previously encoded watermarks. A watermark detector also provides information about noise, echoes, and temporal distortion that is computed in attempting to detect and synchronize watermarks in the audio signal, such as Linear Time Shifting (LTS) or Pitch Invariant Time Scaling (PITS). See further details of synchronization and detecting such temporal distortion parameters below.”; Par 82 – “The embedder constructs the watermark signal from auxiliary data according to a signal protocol. FIG. 4 shows an “extensible” protocol (430), which refers to a variable protocol that enables different watermark protocols to be selected, and identified by the watermark using version identifiers.” In other words, since the fingerprint is calculated based on the type of the audio signal (Par 72), the metadata generated about audio attributes (Par 74) provides the information (the scheme identifier) of how the fingerprint is calculated. Furthermore, SHARMA teaches watermark protocol version identifiers to identify the protocol quickly (Pars 82-84)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MCMILLAN to include a scheme identifier, as taught by SHARMA.
One of ordinary skill would have been motivated to include a scheme identifier, in order to efficiently retrieve the audio data from a database (SHARMA Pars 72-74).


REGARDING CLAIM 8, MCMILLAN in view of SHARMA discloses a non-transitory computer readable medium comprising instructions that, when executed, cause an audience measurement meter  (MCMILLAN Par 18 – “Further example media monitoring methods, example apparatus to implement media monitoring using multiple types of signatures, and example articles of manufacture (e.g., storage media) storing machine readable instructions which, when executed, cause example machine(s) to perform media monitoring using multiple types of signatures, are also disclosed herein.”; Par 19 – “Turning to the figures, a block diagram of an example audience metering system 100 employing media monitoring using multiple types of signatures as disclosed herein is illustrated in FIG. 1.”) to at least: perform the functions of the apparatus of Claim 1.  Thus, it is rejected under the same rationale. 

CLAIM 10 is a non-transitory computer readable medium similar to the apparatus of Claim 3; thus, it is rejected under the same rationale.

CLAIM 12 is a non-transitory computer readable medium similar to the apparatus of Claim 5; thus, it is rejected under the same rationale.

CLAIM 13 is a non-transitory computer readable medium similar to the apparatus of Claim 6; thus, it is rejected under the same rationale.

CLAIM 14 is a non-transitory computer readable medium similar to the apparatus of Claim 7; thus, it is rejected under the same rationale.

REGARDING CLAIM 15, MCMILLAN in view of SHARMA discloses a method comprising: 
performing the functions of the apparatus of Claim 1.  Thus, it is rejected under the same rationale.


CLAIM 17 is a method similar to the apparatus of Claim 3; thus, it is rejected under the same rationale.

CLAIM 19 is a method similar to the apparatus of Claim 6; thus, it is rejected under the same rationale.

CLAIM 20 is a method similar to the apparatus of Claim 7; thus, it is rejected under the same rationale.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MCMILLAN (US 2013/0251189 A1) in view of SHARMA (US 2014/0142958 A1), and further in view of FONSECA (US 2014/0254807 A1).

REGARDING CLAIM 4, MCMILLAN in view of SHARMA discloses the apparatus of claim 1.
SHARMA further discloses wherein the signature scheme selector (SHARMA Par 72 – “The classifier of FIG. 3 also illustrates integration of content fingerprinting (316). Discrimination of the audio also serves as a pre-process to either calculation of content fingerprints of a segment of audio, to facilitating efficient search of the fingerprint database, or a combination of both. The type of fingerprint calculation (318) for particular music databases can be selected for portions of content that are identified as music, or more specifically a particular music genre, or source of audio. Likewise, selection of fingerprint calculation type and database may be optimized for content that is predominantly speech.”; Par 79 – “As shown in FIG. 4, the classification of the audio signal allows the embedder to select an insertion method and associated perceptual model that are best suited for the type of audio. Suitability is defined in terms of embedding parameters, such as audio quality, watermark robustness and auxiliary data capacity.”) is to: 
select the first signature scheme when the amount of background noise [is above a threshold] (SHARMA Par 64 – “This level of discrimination can use similar computations, such as energy metrics (sum of squared or absolute amplitudes, rate of change of energy, for a particular time frame, etc.), signal activity metrics (zero crossing rate). As such, the routines for discriminating speech, silence and music may be integrated more tightly together. Alternatively, a frequency domain analysis (i.e. a spectral analysis) could be employed instead of or in addition to time-domain analysis. For example, a relatively flat spectrum with low energy would indicate silence.”; Par 76 –“ More generally, audio types can be classified into more general classifications, like speech, music genre, etc. using a similar approach of extracting feature vectors and determining similarity of the vectors with those of sounds in a particular audio class, such as speech or musical genre. Salient audio features used by humans to distinguish sounds typically are pitch, loudness, duration and timbre. Computer based methods for classification compute feature vectors comprised of objectively measurable quantities that model perceptually relevant features.”; Par 255 – “A large variance of the correlation for a particular delay indicates a reflection path (since the variation is caused by noise and the oscillation of watermark coded bits modulated by the carrier signal). The attenuation factors are estimated using a maximum likelihood estimation technique.”; Par 381 – “Energy is the sum of absolute (or squared) amplitudes within a specified time window (frame). ZCR is the number of times the signal crosses the zero level within a specified time window (frame). Increase in the Energy measure usually indicates the onset of speech or music and the end of silence. Conversely, decrease in Energy indicates the onset of silence. ZCR is used to determine the presence of unvoiced regions of speech that tend to be of lower Energy (comparative to silence) and adjust the silence determination given by the Energy measure accordingly.”); and 
select a second signature scheme from among the plurality of signature schemes when the amount of background noise [is below the threshold] (SHARMA Par 64 – “This level of discrimination can use similar computations, such as energy metrics (sum of squared or absolute amplitudes, rate of change of energy, for a particular time frame, etc.), signal activity metrics (zero crossing rate). As such, the routines for discriminating speech, silence and music may be integrated more tightly together. Alternatively, a frequency domain analysis (i.e. a spectral analysis) could be employed instead of or in addition to time-domain analysis. For example, a relatively flat spectrum with low energy would indicate silence.”; Par 255 – “A large variance of the correlation for a particular delay indicates a reflection path (since the variation is caused by noise and the oscillation of watermark coded bits modulated by the carrier signal). The attenuation factors are estimated using a maximum likelihood estimation technique.”; Par 381 – “Energy is the sum of absolute (or squared) amplitudes within a specified time window (frame). ZCR is the number of times the signal crosses the zero level within a specified time window (frame). Increase in the Energy measure usually indicates the onset of speech or music and the end of silence. Conversely, decrease in Energy indicates the onset of silence. ZCR is used to determine the presence of unvoiced regions of speech that tend to be of lower Energy (comparative to silence) and adjust the silence determination given by the Energy measure accordingly.”), the second signature scheme different than the first signature scheme (SHARMA Par 72 – “The classifier of FIG. 3 also illustrates integration of content fingerprinting (316). Discrimination of the audio also serves as a pre-process to either calculation of content fingerprints of a segment of audio, to facilitating efficient search of the fingerprint database, or a combination of both. The type of fingerprint calculation (318) for particular music databases can be selected for portions of content that are identified as music, or more specifically a particular music genre, or source of audio. Likewise, selection of fingerprint calculation type and database may be optimized for content that is predominantly speech.”; Par 79 – “As shown in FIG. 4, the classification of the audio signal allows the embedder to select an insertion method and associated perceptual model that are best suited for the type of audio. Suitability is defined in terms of embedding parameters, such as audio quality, watermark robustness and auxiliary data capacity.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MCMILLAN to include measuring amount of noise for classifying the audio signal, as taught by SHARMA.
One of ordinary skill would have been motivated to include measuring amount of noise for classifying the audio signal, in order to encode audio signals with the models that are best suited for the type of audio (SHARMA Par 79).

SHARMA implicitly teaches [square-bracketed] limitations. In other words, SHARMA teaches classifying the audio signal into various classes, (e.g., music, noise, speech) by measuring various features of the audio signals (energy, zero-crossing rate, a variance of the correlation, etc.).  It is well-known that a classifier utilizes “decision boundaries” (also known as “thresholds”) to classify data into classes.   For example, if a variance of the correlation is large, the audio signal is noise (Par 255); and if it is NOT large, the audio signal is not noise.   Therefore, the method/system of SHARMA must include a “threshold” (a decision boundary) for deciding how large is large.   Although SHARMA implicitly teaches the “threshold”, Examiner provides FONSECA for the clarity of the rejections. 

FONSECA further discloses the [square-bracketed] limitations. FONSECA teaches detecting noise-corrupted signals by applying a threshold to energy (FONSECA Par 43 – “As noted previously with respect to FIG. 7, noise in a signal may often have much higher energy than the signal itself, hence for example, the audio analyzer 48 may apply a threshold operation on the signal energy to identify portions of the audio signature greater than some percentage of the average signal energy, and identify those portions as being corrupted by noise.”).  In other words, if the energy is greater than a threshold, the signal is classified as noise; and if the signal energy is not greater than a threshold, the signal is not classified as noise. SHARMA already teaches first and second circumstance for selecting fingerprinting types, wherein the first and second circumstances are determined based on determining the signal energy.  FONSECA heals the deficiency of MCMILLAN in view of SHARMA, because FONSECA teaches detecting noise-corrupted signals by applying a threshold to energy.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of MCMILLAN in view of SHARMA to include applying a threshold for noise detection, as taught by FONSECA.
One of ordinary skill would have been motivated to include a threshold for noise detection, in order to improve audio signatures generation in the presence of noise (FONSECA Par 57).

CLAIM 11 is a non-transitory computer readable medium similar to the apparatus of Claim 4; thus, it is rejected under the same rationale.

CLAIM 18 is a method similar to the apparatus of Claim 4; thus, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655